Citation Nr: 0929249	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-02 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to a rating in excess of 10 percent for left 
ear hearing loss.

2.	Entitlement to a compensable rating for a shell fragment 
wound of the left thigh and knee prior to February 27, 
2009.

3.	Entitlement to an evaluation in excess of 10 percent for 
internal derangement of the left knee (as a residual of 
a shell fragment wound) from February 27, 2009.

4.	Entitlement to an evaluation in excess of 10 percent for 
left lower extremity neuropathy (as a residual of a 
shell fragment wound) from February 27, 2009.

5.	Entitlement to an evaluation in excess of 10 percent for 
left lower extremity atrophy (as a residual of a shell 
fragment wound) from February 27, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from July 1966 to August 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In December 2008, the Board remanded the Veteran's case to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for further development that included VA medical 
examination to determine the current severity and all 
manifestations of his service-connected shell fragment wound 
of the left knee and thigh.

In an April 2009 rating decision, the RO awarded separate 10 
percent disability ratings for internal derangement of the 
left knee, left lower extremity neuropathy and neuropathy 
associated with the Veteran's service-connected shell 
fragment wound of the left thigh and knee, effective from 
February 27, 2009.

The Board believes that the issues as now characterized on 
the title page most accurately reflect the current status of 
the Veteran's claim for an increased rating for his shell 
fragment wound of the left thigh and knee.

The issues of entitlement to a compensable rating for a shell 
fragment wound of the left thigh and knee prior to February 
27, 2009 and ratings in excess of 10 percent for internal 
derangement of the left knee, left lower extremity neuropathy 
and left lower extremity atrophy, from February 27, 2009, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  VA audiological examination in December 2004 showed pure 
tone thresholds in four frequencies from 1,000 to 4,000 Hertz 
that averaged 6 decibels in the right ear and 83 decibels in 
his left ear, with speech recognition of 100 percent in the 
right ear and 16 percent in the left ear, corresponding to 
Level XI hearing in the left ear and Level I hearing in the 
right ear.

2.  VA audiological examination in February 2009 showed pure 
tone thresholds in four frequencies from 1,000 to 4,000 Hertz 
that averaged 11 decibels in the right ear and 89 decibels in 
his left ear, with speech recognition of 96 percent in the 
right ear and 4 percent in the left ear, corresponding to 
Level XI hearing in left ear and Level I hearing in the right 
ear.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5105, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 4.85-4.87, Diagnostic Code 6100 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  While 
VA failed to fully comply with the provisions of 38 U.S.C.A. 
§ 5103 prior to the rating decision in question, VA notified 
the Veteran in June 2004 and December 2008 correspondence of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claim, and notice of what 
part VA will attempt to obtain.  He was provided with of 
notice of the specific rating criteria for rating hearing 
loss in the January 2006 statement of the case and how 
effective dates are determined in the December 2008 
correspondence.  The claim was readjudicated in April 2009.  
Thus, any timing error was cured and rendered nonprejudicial.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court's) recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) and notes that, in December 
2008, the Veteran was provided with notice consistent with 
the Court's holding in Vazquez regarding his claim for 
increased rating for left ear hearing loss.  As well, VA has 
also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).

Hence, there is no error or issue that precludes the Board 
from addressing the merits of this appeal.



II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, and private and VA medical 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect the claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The present appeal involves the Veteran's claim that the 
severity of his service-connected his left ear hearing loss 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record reflects that, in a February 1987 rating decision, 
the RO, in pertinent part, granted service connection for 
left ear hearing loss that was assigned a 10 percent 
disability evaluation.  

In April 2004, the RO received the Veteran's current claim 
for an increased rating for his left hear hearing loss.  In 
his February 2005 notice of disagreement, the Veteran 
maintained that he was totally deaf in his non-service-
connected right ear.

In December 2004, the Veteran, who was 57 years old, 
underwent VA examination.  The examination report indicates 
that he wore a VA-issued hearing aid in his left ear.  
Audiogram findings, in pure tone thresholds, in decibels 
(dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
5
0
5
10
LEFT
-
80
75
90
85

The Veteran averaged a 6 dB loss for the right ear and an 83 
dB loss for the left ear for the frequencies 1000, 2000, 
3000, and 4000 Hertz (Hz.).  His speech recognition score on 
the Maryland CNC Word List was 100 percent in his right ear 
and 16 percent in his left ear.  This equates to a Level XI 
hearing loss in his service-connected left ear and Level I 
hearing in his non-service-connected right ear.  38 C.F.R. 
§§ 4.85, 4.86.  The VA examiner diagnosed the Veteran with 
normal hearing in the right ear and moderately severe to 
profound hearing loss in the left ear.

In February 2009, the Veteran underwent VA examination.  
Audiogram findings, in pure tone thresholds, in decibels 
(dB), were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-
15
10
10
10
LEFT
-
80
80
100
95

The Veteran averaged an 11 dB loss for the right ear and an 
89 dB loss for the left ear for the frequencies 1000, 2000, 
3000, and 4000 Hz.  His speech recognition score on the 
Maryland CNC Word List was 96 percent in his right ear and 4 
percent in his left ear.  This equates to a Level XI hearing 
loss in the Veteran's service-connected left ear and Level I 
hearing in the non-service-connected right ear.  38 C.F.R. 
§§ 4.85, 4.86.  The examiner diagnosed mild hearing loss in 
the right ear at the frequencies 6000 to 8000 Hz. and severe 
profound hearing loss in the left ear. 

The Board has duly noted the Veteran's statements regarding 
the effect that his service-connected left ear hearing loss 
has had on his life.  In evaluating service- connected 
hearing impairment, however, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 
10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for evaluating audiological disabilities are 
found at 38 C.F.R. §§ 4.85-4.87.  The Board observes that 
certain "unusual patterns of hearing impairment", may be 
evaluated under 38 C.F.R. § 4.86.  An "unusual patterns of 
hearing impairment" involves cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hz.) is 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 Hz. 
and 70 decibels or more at 2000 Hz.  The evidence of record 
indicates that the Veteran's left ear hearing loss pattern 
does fit the requirements of an unusual pattern of hearing 
impairment during the appellate term.

Evaluations of defective hearing range from noncompensable to 
100 percent, based upon organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies at 1000, 2000, 3000, and 4000 Hertz per 
second.  The Rating Schedule establishes eleven different 
auditory acuity levels, designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100.  In 
situations where service connection has been granted for 
defective hearing involving one ear, and the Veteran does not 
have total deafness in both ears, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at level X or XI.  See 38 C.F.R. §§ 4.85-
4.87, Diagnostic Code 6100.

Pursuant to 38 C.F.R. § 4.85(f), if impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman numeral designation 
for hearing impairment of I, subject to the provisions of 38 
C.F.R. § 3.383.

In reaching this determination, the Board observes that 
current regulations yield the assignment of a 10 percent 
disability rating for the service-connected left hearing 
loss, by means of the application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluation.  Id.

The results of the December 2004 VA examination indicate that 
there was an average pure tone threshold in the Veteran's 
left ear of 83 decibels with speech recognition of 16 
percent, and essentially normal hearing in his non-service-
connected right ear.  Evaluating these test scores based upon 
Table VI, found at 38 C.F.R. § 4.85, reflects that the 
Veteran's left ear hearing acuity was at Level XI and his 
non-service-connected right ear hearing acuity was at Level 
I, thus corresponding to the 10 percent disability evaluation 
that is currently assigned.

Evaluating the Veteran's test scores based upon Table VIa 
under the exceptional patterns of hearing impairment reflects 
that the Veteran's left ear hearing acuity was at Level VIII, 
thus corresponding to a noncompensable rating.

The results of the February 2009 VA examination indicate that 
there was an average pure tone threshold in the Veteran's 
left ear of 89 decibels with speech recognition of 4 percent, 
and an average of 11 decibels with speech recognition of 96 
percent in the right ear.  Evaluating these test scores based 
upon Table VI, found at 38 C.F.R. § 4.85, reflects that the 
Veteran's left ear hearing acuity was at Level XI and his 
right ear hearing acuity was at Level I, thus corresponding 
to the currently assigned 10 percent disability evaluation.

Evaluating the Veteran's test scores based upon Table VIa 
under the exceptional patterns of hearing impairment reflects 
that the Veteran's left ear hearing acuity was at Level VIII, 
thus corresponding to a noncompensable rating, and certainly 
no more than the currently assigned 10 percent rating.  There 
is no evidence that the examinations conducted by VA are 
inadequate for rating purposes.  

The Board carefully considered the Veteran's contentions in 
this matter.  The Rating Schedule provides the criteria for 
rating the disabilities and assigning compensation benefits.  
Again, the criteria encompass what is termed the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Applying the Veteran's recent audiometric 
results to Table VI, VIa, and VII of 38 C.F.R. § 4.85 and 
4.86 results in a 10 percent rating for the service-connected 
left ear hearing loss.  We appreciate the Veteran's concern 
that he is unable to hear high pitched sounds, such as 
telephone conversation, or softly spoken conversation, 
including when there is background noise, but no specific 
compensation is provided based upon such inability.  Our 
sympathy is with the Veteran, and we trust that he will 
continue to utilize his hearing aid to ameliorate his hearing 
difficulty.  Here, the objective evidence is at the crux of 
the matter, and it provides no appropriate basis for granting 
increased compensation for the level of bilateral hearing 
loss currently demonstrated.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  In this respect, the Board notes that 
the Veteran has not required any, let alone frequent, periods 
of hospitalization for his hearing loss.  In sum, there is no 
indication in the record based on corroborated evidence, of 
such an unusual disability picture that application of 
regular schedular standards is impractical, especially in the 
absence of any allegation of marked interference with 
employment.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board carefully reviewed the entire record in 
this case, including the written statements presented by the 
Veteran; however, the Board does not find the evidence to be 
so evenly balanced that there is reasonable doubt as to any 
material issue regarding the matter of entitlement to an 
increased rating for the bilateral hearing loss.  The 
preponderance of the evidence is clearly against the claim 
for a higher rating.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 10 percent for left ear hearing loss is 
denied.


REMAND

As noted above, in the April 2009 rating decision, the RO 
awarded separate 10 percent disability ratings effective from 
February 27, 2009 for internal derangement of the left knee, 
left lower extremity neuropathy, and left lower extremity 
atrophy associated with the Veteran's service-connected shell 
fragment wound of the left thigh and knee.  However, the 
Veteran was not provided with a supplemental statement of the 
case (SSOC) that includes the criteria for rating these 
disabilities, consistent with the Court's holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, supra.  

In this regard, the Board observes that a December 2008 
letter to the Veteran contains the criteria for rating scars, 
but does not include the criteria for rating disabilities 
under Diagnostic Code 5299-5262 (internal derangement of the 
left knee); Diagnostic Code 5313 (left lower extremity 
atrophy); and Diagnostic Code 8526 (left lower extremity 
neuropathy) or any other relevant code sections.  See 
38 C.F.R. §§ 4.71a, 4.73, 4.124a, Diagnostic Codes 5299-5262, 
5313, 8526 (2008).  Nor does the April 2009 SSOC include 
these rating criteria.  The Veteran must be provided with 
this information prior to appellate consideration of his 
claim for an increased rating for his service-connected left 
lower extremity shell fragment wound disability prior to and 
after February 27, 2009.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all VA medical 
records regarding the Veteran's 
treatment for the period from September 
2005 to the present, and any additional 
private records identified by him.  If 
any records are unavailable, the 
Veteran and his representative should 
be so notified in writing.  

2.	Then, the RO/AMC should readjudicate 
the Veteran's claim for an increased 
rating for the left thigh and knee 
shell fragment wound to include left 
knee internal derangement and left 
lower extremity neuropathy and atrophy 
prior to and after February 27, 2009.  
If the benefits sought on appeal remain 
denied, the RO/AMC should provide the 
Veteran and his representative with a 
SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since April 
2009, and must include the rating 
criteria under Diagnostic Codes 5299-
5262, 5313, and 8526, and any other 
pertinent diagnostic codes, applicable 
to the evaluation of internal 
derangement of the left knee and left 
lower extremity atrophy and neuropathy.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


